BOND, J.
Tbe petition states that on tbe twentieth day of June, 1893, tbe defendant issued and delivered to Yittus Hajek (who was then a member of Slovan Lodge No. 1 of said Order, located in St. Louis, Mo.), tbe husband of plaintiff, a certificate entitling him to all tbe rights and privileges of tbe order and to participate in tbe beneficiary fund of tbe said order to tbe amount of $1,000, .this plaintiff being tbe designated beneficiary, and that Yittus Hajek remained a member of tbe order until his death, May 29, 1894; that immediately after tbe death of Yittus Hajek, demand was made on the defendant by tbe plaintiff for tbe sum of $1,000, which was refused.
Tbe answer alleged that Yittus Hajek bad resigned bis membership in tbe order on tbe seventeenth of May, 1894, and that on tbe twentieth day of May, 1894, be was duly expelled from membership in tbe order and duly notified of this action prior to- bis death.
Tbe reply took issue upon tbe allegations of tbe answer. There was a verdict and judgment for plaintiff, from which defendant appealed.
Tbe defenses set up in tbe answer are, first, resignation by tbe assured; second, bis expulsion from tbe order in accordance with its constitution and laws. Tbe first defense rests entirely upon a letter from tbe assured written while be was absent from tbe city and in possession of an unexpired traveling card which certified to bis good standing in tbe order. This letter, as appears from its terms, refers to bis “poor- circumstances,” tbe extension which bad been granted him (not then expired) for tbe payment of bis dues, tbe friendly services which bad been done him by a brother member in guaranteeing-bis dues at a previous meeting of tbe *189lodge, the hostile acts of others, and their desire to expel him, and concluded to wit: “So now act with me in accordance with the constitution, as you stated to me in your last letter. I am sorry; but I can not help it, but y.ou shall have no loss with me; if I will be able then I will pay you said $13.90. Dear Brethren, I herewith enclose my traveling card. In prosperity, I sign myself,
Vit. Hajek.”
“Brother Maier tell me if I am expelled or not. I am sorry, but I can’t help it. In prosperity.”
Clearly this leter does not evidence an abandonment by the assured of his membership in the order. On the contrary he expressly submitted the question of his continuance in the order to such action as it might take on that subject in accordance with its constitution and laws, and expressly requested the officer to whom the letter was addressed to notify him of the action of the lodge. We therefore conclude that the defense of voluntary abandonment of his membership by the assured, is unsustained by the evidence. As to the second defense, the record shows that on May 20, 1891, the aforesaid letter was considered in a lodge meeting; that after some debate the action of the lodge in extending time to the assured, at a former meeting, as evidenced by his traveling card and the minutes of the proceedings on said occasion showing the acceptance by the lodge of a guarantee of his indebtedness then made by another member, was reconsidered, and he was expelled, and that notice of this action was mailed by a registered letter addressed to the deceased at a different post office from that through which he had written to the lodge and near which he resided at the time of the writing. It was, however, shown that this registered letter was never delivered, but was returned to the officer who mailed it. Under these facts there are two reasons why this attempted expulsion was not operative against the rights of the assur*190ed, whose death occurred May 29, 1894. Eirst: It was predicated upon an attempted act of rescission of an agreement between the lodge and its member made when it granted him at a former meeting a six months extension of time and good standing upon his request and payment óf a bonus of three dollars for such extension. Before the expiration of this time the lodge had no power to abrogate its contract with the deceased without notice of the grounds or without his consent. Secondly: The constitution of the order provides, to wit: “Sec. 8. The secretary shall serve a written notice on all expelled members, either in a registered letter or personally, notifying them of their expulsion and the reasons therefor.”
This provision was not complied with before the death of the member, since the record shows that he was not served with a written notice of his expulsion and the reasons therefor, either personally or by a registered letter. Eor these reasons we do not think his membership was destroyed, and as the other facts necessary to a recovery were conceded, there was no error in the finding of the court in favor of the plaintiff beneficiary, and its judgment is affirmed.
Judge Bland concurs; Judge Biggs absent.